Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 08, 2015

The Court of Appeals hereby passes the following order:

A15A1433. POTTS v. THE STATE.

      Appellant, Potts, filed this pro se appeal from the trial court’s order denying his
pro se motion for an out-of-time appeal from the judgment of conviction and sentence
entered by the trial court pursuant to a guilty plea. Appellant was provided with a
docketing notice from this Court informing him that the appeal in this case was
docketed in this Court on March 20, 2015, and that Appellant’s brief, including
enumeration of errors, was due to be filed within 20 days of docketing – no later than
April 9, 2015. Court of Appeals Rules 22 (a); 23 (a). Because Appellant did not
timely file a brief and enumeration of errors by April 9, 2015, nor did Appellant
obtain an extension of time for filing, the appeal in the captioned case is
DISMISSED. Court of Appeals Rule 23 (a).

                                        Court of Appeals of the State of Georgia
                                                                             07/08/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.